DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 25, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, 6, 8-12, has canceled claims 3, 7, 13 and has newly added claims 17-21.  
Claims 1, 2, 4-6, 8-12 and 14-21 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8-11 and newly added claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Ah et al (US 2016/0216588 A1) in view of US patent issued to Jang et al (PN. 7,532,383).
Claim 1 has been amended and claim 17 has been newly added to necessitate the new grounds of rejections.  

Ah et al teaches an electrochromic structure that is comprised of a nanostructure (310 or 510, Figure 3) having a structure comprising nano-pores (330 and 530) and an electrochromic materials (320 and 520) to be attached to a surface of the nanostructure, (please see Figure 3).  
Claim 1 has been amended to include the phrase “the nanopores comprise first pores having diameters within a predetermined range and second pores having diameters within range different from the predetermined range, wherein a first electrochromic material is attached to a surface corresponding to the first pores and a second electrochromic material is attached to a surface corresponding to the second pores”.  
As shown in Figure 3, Ah et al teaches that a first electrochromic materials (520) is attached to surface corresponding to the first pores (530) and a second electrochromic material (320) is attached to surface corresponding a second pores (330).  Ah et al teaches that the first pores and the second pores may have diameter in a range 1 nm to about 35 nm, (please see paragraphs [0011] and [0041]).  This reference does not teach explicitly that the diameters for the first pores and for the second pores are different.  However such modification would have been obvious to one skilled in the art to select the diameters for the first pores and the second pores to be different from each other for the benefit of providing the different layer of the electrochromic layers (300 and 501, Figure 3) to have different optical effects.  
Claim 1 has been amended to include the phrase “wherein the first pores have diameters larger than those of the second pores and the first electrochromic material has a bulkier molecular structure than that of the second electrochromic material”.  
Ah et al does not teach explicitly that the first electrochromic material has a bulkier structure that the second electrochromic material.   Jang et al in the same field of endeavor teaches an electrochromic device having a first electrochromic material (421, Figure 7a), that is red electrochromic material, and a second electrochromic material (422), that is green electrochromic material, (please see column 9, lines 15-25).  The red electrochromic material and the green electrochromic material may implicitly have different molecular weights, (which is read is “bulkier”).  
Ah et al in light of Jang et al, the first and second electrochromic materials may have different bulk molecular structure to design the electrochromic device to have desired optical function and effect. 
With regard to claim 2, Ah et al teaches that the nanostructure comprises a metal oxide, (please see paragraphs [0014] and [0021]). 
With regard to claims 4 and 5, Ah et al teaches that the electrochromic materials under electrochemical reaction may cause the electrochromic device to have color change.  This reference however does not teach explicitly that the first and second electrochromic materials to have different molecular weight and does not teach explicitly that the first electrochromic material takes a first color and the second electrochromic material takes one color different from the first color.  Jang et al teaches the electrochromic device having a first electrochromic material (421, Figure 7a), that is red electrochromic material, and a second electrochromic material (422), that is green electrochromic material, (please see column 9, lines 15-25).  The red electrochromic material and the green electrochromic material may implicitly have different molecular weights.  It would then have been obvious to one skilled in the art to make the first 
With regard to claim 8, Jang et al teaches alternatively that the first and second pores and electrochromic materials may be formed in a single layer, (please see Figure 7a).  
With regard to claim 9, Ah et al teaches that the electrochromic structure is composed of a plurality of layers, (501 and 300, Figure 3) with one layer of the layers comprises the first pores and the other layer comprises the second pores.  
With regard to claim 10, Ah et al teaches that the one layer (501, Figure 3) is laminated and formed on the other layer (300).  
With regard to claim 11, Ah et al teaches that the one layer and the other layer are disposed in parallel, (please see Figure 3).  
With regard to newly added claim 17, Jang et al teaches that the nanostructure (120, Figure 7a), may take the geometric shape of parallelepiped.  It however does not teach explicitly that the nanostructure is of rectangular cuboid.  Nevertheless, it is within general level skill in the art to make the nanostructure alternatively have a rectangular cuboid as alternative shape for the nanostructure.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ah et al and Jang et al as applied to claims 1 and 5 above and further in view of the patent issued to Yashiro et al (PN. 8,593,715), Son et al (PN. 8,970,937) and US patent application publication by Lee et al (US 2016/0033839 A1).
The electrochromic device taught by Ah et al and Jang et al as described in claims 3 and 5 above has met all the limitations of the claims.  
Yashiro et al (columns 5 and 6), Son et al (formula (5), column 5) and Lee et al (paragraph [0108]), electrochromic materials including various chemical compounds are disclosed.  It would then have been obvious to one skilled in the art to apply the teachings of Yashiro et al, Son et al and Lee et al to use art well known compounds as the electrochromic materials to achieve the desired color effects.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Ah et al (US 2016/0216588 A1) in in view of the patent issued to Jang et al (PN. 7,532,383).
Claim 12 has been amended to necessitate the new grounds the rejection.  
Ah et al teaches an electrochromic device that is prepared by the method including the step of preparing a first mixture comprises a metal oxide, polymer particles and organic molecules  forming a metal organic framework having a predetermined size, step of preparing a nanostructure having a structure comprising nanopores by heating-treating the metal organic framework having predetermined size and the step of attaching an electrochromic material to a surface of the nanostructure by immersing the nanostructure in a solution of the electrochromic material, (please see paragraphs [0014], [0049], Figure 3).  
Claim 12 has been amended to include the phrase “mixing metal organic frameworks having different sizes at predetermined ratio and preparing a nanostructure comprising pores having different sizes by heat-treating the metal organic frameworks mixed at the predetermined ratio”.  
This reference does not teach explicitly the method further comprises the step of mixing metal organic frameworks having different sizes at a predetermined ratio.  Jang et al in the same field of endeavor teaches an electrochromic device that is comprised of a layer having different electrochromic materials (421, 422 and 423, Figure 7a) each with a nanostructure for providing different color effects.  It would then have been obvious to one skilled in the art to apply the teachings of Jang et al to include different nanostructures with different electrochromic materials attached to the corresponding nanostructure for the benefit of providing different color effect.  One skilled in the art therefore would have been obvious to modify the method comprises mixing metal organic frameworks having different sizes at predetermined ratio and preparing a nanostructure comprising pores having different sizes by heat-treating organic frameworks mixed at the predetermine ratio to achieve the electrochromic layer have different color effects.  
With regard to claim 14, Ah et al teaches the method comprises attaching the electrochromic material to the surface of the nanostructure comprises attaching a first electrochromic material (520, Figure 3) to the surface of the nanostructure by immersing the nanostructure in a solution of the first electrochromic material and attaching a second electrochromic material (320) to the surface of the nanostructure by immersing the nanostructure in a solution of the second electrochromic material.  In view of Figure 7a of Jang et al, it is within general level skilled in the art to allow the second electrochromic material be attaching to  the surface to which the first electrochromic material is attached to provide desired color effect.  

With regard to claim 16, Ah et al in light of Jang et al teaches that the preparing the nanostructure comprises laminating a first al organic framework to a predetermine thickness and laminating a second metal organic framework to the predetermined thickness in parallel wot the laminated first metal organic framework, (please see Figure 7a of Jang et al) and preparing a nanostructure comprising pores by heat-treating the first and second metal organic framework.  It is within general level skilled in the art to make the pores to have different size for the benefit of allowing the electrochromic device have desired effect.  

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Ah et al (US 2016/0216588 A1) in view of the US patent application publication by Cassidy (US 2007/0171148 A1).
Claim 18 has been newly added to necessitate the new grounds of rejection.  
Ah et al teaches an electrochromic device that is comprised of a first transparent electrode (600, Figure 2G) and a second transparent electrode (200), an ion storage layer (500), an electrochromic layer (300) and an electrolyte layer (400) disposed between the ion storage layer (500) and the electrochromic layer (300).  As shown in Figure 2G, the electrolyte layer includes 
This reference has met all the limitations of the claims.  Ah et al in  a different embodiment teaches that a first electrochromic materials (520) is attached to surface corresponding to the first pores (530) and a second electrochromic material (320) is attached to surface corresponding a second pores (330).  Ah et al teaches that the first pores and the second pores may have diameter in a range 1 nm to about 35 nm, (please see paragraphs [0011] and [0041]).  It however does not teach explicitly that the first pores have diameter that are larger than diameters of the second pores.  Cassidy in the same field of endeavor teaches a matrix electrochromic display wherein the nanostructure (70, Figure 3) may comprise first pores and second pores that specifically have different diameters, which means one is larger than the other.  It would then have been obvious to one skilled in the art to apply the teachings of Cassidy to modify the pores to have different diameters for the benefit of allowing electrochromic layers with different optical effects can be provided.  
Ah et al further teaches that the first and second electrochromic materials may comprise either cathodic or anodic electrochromic materials, (please see paragraphs [0039] and [0057]).  It is within general level of skill in the art to make the first and second electrochromic materials to be different for the benefit of allowing different color or electrochromic effects can be provided in the display.  
With regard to claim 19, Cassidy et al teaches that the nanostructure (70, Figure 3), may take the geometric shape of parallelepiped.  It however does not teach explicitly that the nanostructure is of rectangular cuboid.  Nevertheless, it is within general level skill in the art to 
With regard to claim 20, it is implicitly true that by transferring electric charge to the electrochromic layer by the electrodes would oxidize or reduce the material.  
With regard to claim 21, Ah et al in light of Cassidy et al that the electrochromic layer has a small thickness that is less than a thickness of the electrolyte layer, (Figure 2G of Ah et al or Figure 3 and Cassidy et al).  
Response to Arguments
Applicant's arguments filed on February 25, 2021 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and are rejected for the reasons stated above.
In response to applicant’s arguments, which state that the cited Ah et al reference does not teach that the electrochromic material is not attached to the pores of the nanostructure, the examiner respectfully disagrees for the reasons stated below.  Since the pores and nanoparticles of the nanostructure taught by Ah et al are in contact with each other, this means the electrochromic material therefore are also attached to the pores the same way as the instant application.  As shown in Figures 3 and 4, of the instant application, also shows that the electrochromic materials are attached to pores and the adjacent particles in the nanostructure.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872